t c memo united_states tax_court gary benton logsdon and karen ruth logsdon petitioners v commissioner of internal revenue respondent docket no filed date gary benton logsdon and karen ruth logsdon pro_se kathey i shaw for respondent memorandum opinion hamblen judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the principal issue for decision is whether the lump-sum credit from the civil service retirement_system csrs is includable in petitioners' gross_income pursuant to sec_72 and sec_402 if the lump-sum credit is taxable the subsidiary issue for decision is whether a portion of any deemed deposit or deemed redeposit in respect of that lump-sum credit is includable in petitioners' gross_income pursuant to sec_72 rather than pursuant to sec_72 background all of the facts have been stipulated pursuant to rule the stipulated facts and the attached exhibit are incorporated in our findings by this reference at the time the petition was filed petitioners resided in portland oregon petitioners' joint federal_income_tax return return was prepared and filed on the cash_receipts_and_disbursements_method during gary b logsdon retired from the federal government and received a lump-sum payment in the amount of dollar_figure on their return petitioners reported dollar_figure of the above amount on lines 17a total pensions and 17b taxable_amount no other entry or reference was made by petitioners on their return for the dollar_figure balance of the lump-sum payment respondent determined that petitioners were required to include the lump-sum payment in their gross_income in discussion petitioners bear the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous rule a 290_us_111 the fact that the case was submitted fully stipulated does not alter petitioners' burden_of_proof or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir federal employees eligible to participate in the csrs make mandatory_contributions from their salary to the civil service retirement and disability fund fund u s c secs a supp the employing agency withholds such mandatory_contributions from the employee's salary u s c sec a the amount so withheld for csrs from an employee's salary is taxable in the year in which the mandatory 1petitioners stipulated that mr logsdon received a lump-sum payment in the amount of dollar_figure but reported only dollar_figure as income after trial petitioners seek relief from the above stipulation with regard to the amount received attaching a copy of mr logsdon's form 1099r to their reply brief mr logsdon's form 1099r had not been admitted into evidence when this case was accepted as fully stipulated on date such evidence must be presented to the court in accordance with the rules governing trials see rule b on date the record in this case was closed accordingly mr logsdon's form 1099r is not admitted into evidence and is not a part of the record moreover by suggesting this change to the stipulation for the first time in their posttrial brief petitioners are advancing a position that respondent was unable to develop for trial and that would prejudice respondent's case consequently we shall not permit petitioners to qualify the parties' stipulation rule e 90_tc_630 contribution is withheld 43_f3d_466 9th cir contributions by the employing agency and any accrued interest are taxable upon distribution to the eligible_employee sec_72 sec_402 federal employees who met the retirement eligibility requirements and retired after date could elect the basic annuity or the alternative annuity u s c secs a 8343a the basic annuity is determined by years_of_service and salary at retirement u s c sec the alternative annuity provides the employee with a lump-sum credit and a reduced annuity u s c sec 8343a a lump-sum credit is the unrefunded amount of the employee's contributions and deposits covering earlier service u s c sec the present_value of the alternative annuity is designed to be the u s c sec supp defines a lump-sum credit in part as the unrefunded amount consisting of a retirement deductions made from the basic_pay of an employee b amounts deposited by an employee covering earlier service including any amounts deposited under section j of this title and c interest on the deductions and deposits pincite percent a year to date and percent a year thereafter compounded annually to date or in the case of an employee separated or transferred to a position in which he does not continue subject_to this subchapter before he has completed years of civilian service to the date of the separation or transfer actuarial equivalent to the present_value of the basic annuity u s c sec 8343a c i taxability of a lump-sum credit sec_72 governs the taxation of amounts received under an annuity_contract but not received as an annuity sec_72 sec_72 provides that any amount subject_to sec_72 ie an amount received under an annuity_contract but not received as an annuity shall be included in gross_income if it is received on or after the annuity start date sec_72 however excludes such an amount from gross_income to the extent the amount received is in full discharge of a contract sec_72 provides for sec_72 provides in general --this subsection shall apply to any amount which-- i is received under an annuity endowment or life_insurance_contract and ii is not received as an annuity if no provision of this subtitle other than this subsection applies with respect to such amount sec_72 provides in pertinent part general_rule --any amount to which this subsection applies-- a if received on or after the annuity_starting_date shall be included in gross_income sec_72 provides continued purposes of sec_72 employee contributions under a defined_contribution_plan may be treated as a separate contract to be treated as a separate contract under sec_72 contributions must be made under a defined_contribution_plan sec_414 creates a hybrid_plan one with both a defined benefit and a defined contribution component sec_414 allows a defined_benefit_plan to be treated as a defined_contribution_plan to the extent the benefits are based on the separate_account of a participant and as a defined_benefit_plan with respect to the remaining portion of benefits under the plan continued full refunds surrenders redemptions and maturities - -this paragraph shall apply to-- i any amount received whether in a single sum or otherwise under a contract in full discharge of the obligation under the contract which is in the nature of a refund_of_the_consideration_paid for the contract and ii any amount received under a contract on its complete surrender redemption or maturity in the case of any amount to which the preceding sentence applies the rule in paragraph e a shall not apply sec_414 provides in part sec_414 certain plans --a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account of a participant shall-- continued the parties agree that mr logsdon elected under u s c section 8343a to receive an alternative annuity consisting of a lump-sum credit and a reduced annuity the parties also agree that mr logsdon's contributions to the csrs should be recovered tax free consequently this case does not involve the question of whether mr logsdon can recover his contributions tax free but rather when that recovery should occur while petitioners acknowledge that the csrs plan in which mr logsdon participates is a defined_benefit_plan they argue that mr logsdon's contributions were made to a separate_account in the csrs thus satisfying the separate-account requirement of sec_414 thus petitioners assert that his receipt of the lump-sum credit in was simply a tax-free return of his contributions respondent however contends that case law is settled that the lump-sum credit must be reported as taxable_income in the year received pursuant to sec_72 petitioners concede that for a separate_account to be recognized as a defined_contribution_plan for purposes of sec_414 it must have some of the characteristics of a defined_contribution_plan sec_414 defines a defined contribution continued for purposes of section d be treated as consisting of a defined_contribution_plan to the extent benefits are based on the separate_account of a participant and as a defined_benefit_plan with respect to the remaining portion of benefits under the plan plan as a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account although petitioners acknowledge that a defined_contribution_plan must provide for an individual_account for each participant and the benefits therefrom must be based on the amounts contributed they contend that gains and losses are not required to be allocated to a participant's account and that maintaining individual records of the participant's contributions is sufficient petitioners focus on the inclusion of the terms any and may in sec_414 in defining a defined_contribution_plan in support of their contention petitioners rely upon the decision in 985_f2d_819 5th cir affg on other grounds 97_tc_237 in which the court_of_appeals for the fifth circuit rejected the government's assertion that earnings and losses must be allocated to the participant's account the court_of_appeals focused on the language of sec_414 and concluded that an account can qualify as a separate_account without having gains and losses being credited to the participant's account id pincite while ultimately concluding that the taxpayer's lump-sum credit was taxable the court found that the individual accounting for guilzon's contributions satisfied the separate-account requirement of sec_414 id the court_of_appeals for the ninth circuit addressed petitioners' argument in 43_f3d_466 9th cir the controlling decision in the court_of_appeals to which an appeal in this case would lie see 54_tc_742 affd 445_f2d_985 10th cir in malbon v united_states supra the taxpayer retired under the csrs in and elected the alternative annuity under u s c sections a and 8343a receiving a lump-sum credit and a reduced annuity malbon also contended that his contributions were placed into a separate_account in the csrs constituting a separate_account pursuant to sec_414 and consequently were not taxable the ninth circuit rejected malbon's argument and the reasoning of the fifth circuit in guilzon malbon v united_states supra pincite instead the court reasoned that a defined_benefit_plan provides a benefit regardless of the contribution amount or the success of the investments the amount of the benefit is guaranteed based on years_of_service and salary at time of retirement a defined_contribution_plan however provides a benefit dependent on the investment performance of the contributions the employee is not 7the court_of_appeals for the fifth circuit held that guilzon's lump-sum credit was taxable because the csrs did not provide a benefit derived from employer contributions as required by sec_414 guaranteed any particular benefit but rather is provided with the account balance at retirement sec_414 provides that where a defined_benefit_plan provides a benefit based on the separate_account of a participant it may be treated as a defined_contribution_plan in essence sec_414 creates a hybrid_plan consisting of both a defined benefit and defined_contribution_plan in so doing the separate_account of the participant must therefore maintain the characteristics of a defined_contribution_plan merely maintaining records to keep track of an individual's contribution does not satisfy this requirement id pincite emphasis added the ninth circuit went on to observe that because malbon's benefits were determined on the basis of average salary and years_of_service and because the return of his contributions included no increment for earnings thereon there was no benefit based upon the balance of the separate_account of the taxpayer as required by sec_414 without such a benefit the court concluded that the csrs did not have a defined contribution component and malbon's lump-sum credit was taxable in the year received accord 18_f3d_500 7th cir green v commissioner tcmemo_1994_340 although petitioners concede that the clear language of the statutes must control the outcome of this case they also assert that the legislative_history and other nonstatutory evidence requires a different conclusion the ninth circuit in malbon v united_states supra pincite fn considered sec_72 and sec_414 to be unambiguous and refused to rely upon legislative_history consequently in this framework petitioners' argument misses the mark the ninth circuit the courts of appeals in three other circuits this court and the court of federal claims all concluded that a lump-sum credit does not fall within the definition of a defined_contribution_plan malbon v united_states supra montgomery v united_states supra 30_fedclaims_371 affd 90_f3d_473 fed cir guilzon v commissioner supra pincite green v commissioner supra shimota v united_states cl_ct affd 943_f2d_1312 fed cir we have carefully considered petitioners' other arguments and have concluded that they cannot prevail against the above decisions even though to some extent they have differing strands of reasoning accordingly we hold that the csrs plan does not have a defined_contribution_plan component because the separate_account requirement of sec_414 was not met mr logsdon's lump- sum credit is not treated as received under a separate contract for purposes of sec_72 and is not excludable pursuant to sec_72 finally we sustain respondent's determination requiring petitioners to include the entire lump- sum credit of dollar_figure in their gross_income in pursuant to sec_72 ii deemed deposits some csrs participants owed the fund either a deposit or redeposit for civilian service the former represents the amount retiring government participants must pay into csrs to obtain a credit in determining the retirement annuity for a period in which they were federal employees but did not contribute to the fund u s c sec c the latter represents a redeposit of csrs contributions that had previously been withdrawn by the participant but which may be redeposited to obtain credit in determining the retirement annuity for the period during which such withdrawn contributions were originally made u s c sec d see george v united_states supra pincite the csrs deemed those participants who elected the alternative annuity and owed the fund either a deposit or redeposit as having paid the amount due deemed deposit or redeposit respectively in the year in which they received their lump-sum credit c f_r sec_831 the csrs reduced the lump-sum credits of the participants by the deemed deposit or redeposit but regarded the unreduced amount as taxable to the participants for federal_income_tax purposes id petitioners argue that if we hold that mr logsdon's lump-sum credit must be included in their gross_income then the amounts representing deemed deposits or deemed redeposits should be taxed on a prorated basis pursuant to sec_72 we need not address whether any portion of mr logsdon's lump-sum credit is includable pursuant to sec_72 for petitioners have not established that mr logsdon made a deemed deposit or redeposit in any event a similar argument as to a deemed deposit was rejected by the ninth circuit in malbon v united_states f 3d pincite concluding that the economic_substance of the arrangement required that the deemed deposit be taxed as part of the lump-sum payment in accordance with sec_72 iii sec_6662 a --accuracy-related penalty respondent determined that petitioners are liable for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for sec_6662 imposes a 20-percent penalty on any portion of any underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 sec_72 provides in pertinent part sec_72 exclusion_ratio -- in general -- gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date exclusion limited to investment -- the portion of any amount_received_as_an_annuity which is excluded from gross_income under paragraph shall not exceed the unrecovered investment_in_the_contract immediately before the receipt of such amount b respondent based the determination of the sec_6662 penalty on petitioners' underpayment being due to a substantial_understatement see sec_6662 sec_6662 treats an understatement as substantial when it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return the understatement is reduced for purposes of sec_6662 by that portion of the understatement which is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 to determine whether the treatment of any portion of an understatement is supported by substantial_authority we must consider whether the weight of authorities in support of the taxpayer's position is substantial in relation to the weight of authorities supporting contrary positions 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs with respect to the penalty under sec_6662 the burden_of_proof is on petitioners rule a petitioners do not argue that they had substantial_authority for their position rather they argue that the penalty should not apply because they adequately disclosed the lump-sum credit to respondent in their reply brief petitioners argue that they had attached a copy of mr logsdon's form 1099r from the opm to their tax_return and such an attachment serves as adequate_disclosure the parties however stipulated that petitioners reported dollar_figure of mr logsdon's lump-sum credit as income but that the return contains no other entries or references to the balance of dollar_figure the interpretation of a stipulation is determined primarily by ascertaining the intent of the parties and such intent is a question of fact 87_tc_1451 ordinarily a stipulation of fact is binding on the parties and we are constrained to enforce it rule we shall not permit a party to a stipulation to qualify change or contradict the stipulation except where justice requires rule e the court may modify or set_aside a stipulation that is clearly contrary to the facts revealed on the record 93_tc_181 petitioners' position seeks to qualify the otherwise unambiguous stipulations petitioners have not argued that justice requires that we permit them to qualify the stipulations there is no evidence in the record to support petitioners' contention that mr logsdon's form 1099r was attached to their return the parties filed a copy of petitioners' return as a joint exhibit no form 1099r attachment was included with that exhibit accordingly we conclude that petitioners did not establish that they adequately disclosed the balance of the lump- sum credit the accuracy-related_penalty pursuant to sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for that portion of the underpayment and that the taxpayers acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayers' effort to assess their proper tax_liability for the taxable_year id after carefully examining the record we find no basis on which we can conclude that petitioners acted with reasonable_cause and in good_faith with respect to any portion of the understatement determined by respondent by their own admission petitioners acknowledge that mr logsdon is a professional accountant and is well versed in tax reporting procedures yet they do not present any evidence of their effort to assess their proper tax_liability petitioners have failed to prove that they had substantial_authority that they adequately disclosed the relevant facts concerning the lump-sum credit or that they acted with reasonable_cause and in good_faith with respect to any portion of the understatement because petitioners' understatement for the taxable_year is substantial we sustain respondent's determination on this issue we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit decision will be entered under rule
